BRITT, Judge.
Defendants assign as error the failure of the court to grant their motions to sequester the prosecuting witnesses. The assignment has no merit. It is clear that a motion to sequester witnesses is directed to the discretion of the trial court and its ruling thereon will not be disturbed absent a showing of abuse of discretion. State v. Felton, 283 N.C. 368, 196 S.E. 2d 239 (1973); State v. Cook, 280 N.C. 642, 187 S.E. 2d 104 (1972). There is no showing of abuse of discretion.
Defendants also assign as error the denial of their motions during the trial of the cases that the proceedings be delayed in *155order for defendants to obtain certain evidence and present it at the trial. This assignment has no merit. The record reveals that the court delayed the proceedings for some forty minutes but then insisted that the trial proceed. A motion for continuance or delay of a trial is directed to the discretion of the trial court and its ruling thereon is not reviewable on appeal except for abuse of discretion. State v. Shue, 16 N.C. App. 696, 193 S.E. 2d 481 (1972). No abuse of discretion is made to appear here.
Defendants received a fair trial, free from prejudicial error.
No error.
Judges Parker and Vaughn concur.